DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 10-20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, the instant claim requires focusing a virtual image included in display light for a user of the optical system. However, no display structure is recited. Furthermore, a virtual image exists only perceptually. It is not clear what curvature is required to focus a virtual image whose origin is unspecified.
Regarding claim 10, the claim is directed to an optical element, but also recites a camera. It is not clear or definite to one of ordinary skill as to whether the camera is part of the claimed scope.
Regarding claim 18, the claim is directed to an optical element, but recites a plurality of optical elements as well a camera. The structure and scope of the claimed invention is unclear to one of ordinary skill in the art. 
Regarding claims 11-17, 19, and 20, the dependent claims thereof do not remedy the deficiencies of their parent and therefore inherit them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 10845873 B2, corresponding to WO 2018/028379 A1 of record).
Regarding claim 10, D2 teaches a near-eye optical element (Figs. 6 and 7) comprising: 
an infrared light source (1) configured to emit infrared illumination light from an output aperture of the infrared light source (Figs. 6 and 7 showing the infrared light emitted toward the eye from source 1); 
a beam shaping optic (3) disposed over the output aperture of the infrared light source, wherein the beam shaping optic (3) is configured to direct the infrared illumination light to an eyebox area (Fig. 6); 
a transparent material (1, 3, 5, 11); and 
C. 6, ll. 9-11) configured to suppress the infrared illumination light from becoming stray infrared illumination light (C. 6, ll. 9-11) incident on an eye-tracking camera configured to image the infrared illumination light (Figs. 6 and 7).  
Regarding claim 17, where Huang teaches the near-eye optical element of claim 10, and further discloses wherein the ghost suppression component includes an obscuration element (11) adjacent to the infrared light source (1), wherein the obscuration element is disposed between the output aperture of the infrared light source and the eye-tracking camera (Fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20180157320 A1).
Regarding claim 1, D1 teaches an optical system comprising: 
an infrared illuminator (255) configured to direct narrow-band infrared illumination light to an eyebox area for eye-tracking (Fig. 2, 255’s eye tracking path 245); 
a camera (260) configured to capture eye-tracking images of an eye of a user (receiving eye tracking light 245); 
a combiner layer (240) configured to receive reflected infrared light of the narrow-band infrared illumination light reflecting off the eye of the user and direct the reflected infrared light to the camera to generate the eye-tracking images (Fig. 2); and 
an anti-reflection (AR) coating (¶44) disposed on a base curvature (e.g. of “one or more of the optical elements in the optical assembly 430 [corresponding to 220] may have one or more coatings, such as partially reflective or anti-reflective coatings”), and fairly suggests wherein a transmission spectrum of the AR coating is tuned for very-high transmission for visible light over a first angle of incidence (AOI) range and very-high transmission for a narrow-band of infrared light over a second AOI range, the narrow-band of infrared light corresponding to the narrow-band infrared illumination light where the element 225 is coated, it is fairly suggested one of ordinary skill in the art would provide for the above requirement lest the device be rendered inoperable for its intended purpose by being nonfunctional for, e.g. transmission of both visible display and infrared light at their respective angles as in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that D1 would be tuned for very high transmission for visible light over a first angle of incidence (AOI) range and very-high transmission for a narrow-band of infrared light over a second AOI range, the narrow-band of infrared light corresponding to the narrow-band infrared illumination light lest the device be inoperable for its disclosed purpose, i.e. transmission of both visible display and infrared light at their respective angles as in Fig. 2.
Regarding claim 2 and 3, D1 teaches the optical system of claim 1, but does not explicitly show wherein the first AOI range for the visible light is greater than plus-or-minus 40 degrees and the second AOI range for the narrow-band infrared illumination light is greater than plus-or-minus 40 degrees.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 has demonstrated transmission of visible and infrared light at angles to a coated optical element as cited above. Benefit of optimizing the amount of transmission through wide angle of incidence ranges include utilizing a maximum amount of incident light and thereby achieving a bright display, and a high signal to noise ratio for the eye tracking.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized maximum transmission through the wide angles of incidence to as claimed for the purpose of utilizing a maximum amount of incident light and thereby achieving a bright display, and a high signal to noise ratio for the eye tracking.
Regarding claim 4, D1 teaches the optical system of claim 1, and further discloses wherein a second AR coating is disposed on a backside of the combiner layer (¶44 teaches applying one or more antireflective coatings to any of the elements of the optical assembly, e.g. the backside of 240).  
Regarding claim 5, D1 teaches the optical system of claim 1, and further discloses wherein the narrow-band infrared illumination light is above 800 nm (¶2, ¶26, ¶80).  
Regarding claim 6, D1 teaches the optical system of claim 1, and further discloses further comprising: a display layer (205) configured to provide display light that propagates through the combiner layer (240) and then through the base curvature (e.g. of 225). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 6 above, and further in view of Huang (US 10845873 B2).
Regarding claim 7, D1 teaches the optical system of claim 6, but does not explicitly show wherein the base curvature is configured to focus a virtual image included in display light for a user of the optical system.  
Huang explicitly shows a virtual reality (i.e. projection of virtual image) glasses device (Figs. 6 and 7) exhibiting eye tracking (by camera 2) and a display (4). It is considered that by projecting a virtual image and thereby providing virtual reality, the virtual image of the display light is thus focused for a user of the optical system; Huang demonstrates both positive and negative lenses for the focusing (Figs. 6 and 7, negative and positive lens 3, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Huang to focus a virtual image using the device of D1 and thereby provided virtual reality for the user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Yamamoto (US 20160018576 A1).
Regarding claim 8, D1 teaches the optical system of claim 1, but does not explicitly show wherein the AR coating includes: a plurality of titanium-dioxide sub-layers; and a plurality of silicon-dioxide sub-layers.  
However, it has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. Yamamoto establishes alternating layers of silicon dioxide and titanium dioxide to form an antireflection film (¶143 and Table 2).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the suitable materials known from Yamamoto to predictably and successfully implement the antireflection coating of D1.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Boek (US 20080049431 A1).
Regarding claim 9, where D1 teaches the optical system of claim 1, D1 does not explicitly show wherein the AR coating includes: a plurality of hafnium-dioxide sub-layers; and a plurality of magnesium-fluoride sub-layers.  
However, it has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. Boek has established multilayers of magnesium fluoride and hafnia (also known as hafnium dioxide) as suitable materials for antireflective coatings (¶47).
Boek to predictably and successfully implement the antireflection coating of D1.

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 10 above, and further in view of Yan (US 20120019915 A1).
Regarding claim 11 and 12, where Huang teaches the near-eye optical element of claim 10, Huang explicitly shows the lens curvature of the lens (3) is coated with an antireflective coating (C. 6, ll. 9-11).
Huang does not explicitly show wherein the beam shaping optic includes a lens curvature formed from a high-index material having a high refractive index.  
Yan teaches a high index material titanium oxide antireflective coating for a near eye ophthalmic lens, i.e. a lens curvature thereof (¶112-119, low index and high index coatings OS and HT1 in Example 8), and it has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07.
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the suitable materials known Yan to predictably and successfully implement the lens of Huang.
Regarding claim 13, where the modified Huang teaches the near-eye optical element of claim 11, Huang explicitly show wherein the ghost suppression component includes an anti-reflection (AR) coating (C. 6, ll. 9-11). 
Huang does not explicitly show the coating is disposed between the lens curvature and the transparent material.  
Yan explicitly shows wherein the ghost suppression component includes an anti-reflection (AR) coating (Fig. 2, 140, 160, 170) disposed between the lens (110) and a transparent material (180).  
It would have been obvious to one of ordinary skill in the art to deposit multiple layers of materials on the lens’ curvature of Huang according to the teachings of Yan for the purpose of preventing stray reflections from the lens surface.
Regarding claim 14, where the modified Huang teaches the near-eye optical element of claim 13, Huang further discloses wherein the ghost suppression component includes a micro-Louver array film (1-1, 6-1) disposed over the AR coating (on lens 3 as cited above), and wherein the micro-Louver array film is configured to absorb the infrared illumination light incident upon the micro-Louver array film outside a designed angle of incidence (C. 6, ll. 12-22).  
Regarding claim 15, where the modified Huang teaches the near-eye optical element of claim 11, Huang further discloses wherein the ghost suppression element includes a micro-Louver array (1-1, 6-1) disposed over the lens curvature (Fig. 4, C. 6, ll. 12-22).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 10 above, and further in view of Chaum (US 20100149073 A1).
Regarding claim 16, the modified Huang does not explicitly show the near-eye optical element of claim 10, wherein the beam shaping optic includes a diffractive optical element configured to direct the infrared illumination light to the eyebox area.  
Chaum explicitly shows a near to eye display system having beam shaping optics composed of diffractive elements (¶1013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a prior art component known to be effective for near to eye Huang.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20845873 B2, corresponding to WO 2018/028379 A1 of record).
Regarding claim 18, Huang teaches a near-eye optical element (Figs. 6 and 7) comprising: 
an illumination layer including a plurality of infrared illuminators (1) configured to direct narrow-band infrared illumination light to an eyebox area for eye-tracking (Fig. 6), wherein the infrared illuminators include an infrared light source (1), a beam shaping optic (3), and a first anti-reflection (AR) coating disposed over the beam shaping optic (C. 6, ll. 9-11); 
a combiner layer (11, C. 5, ll. 62-64, filter 11 images the light onto the assembly and therefore combines/directs to an image) configured to receive reflected infrared light of the narrow-band infrared illumination light reflecting off an eye of a user (7) and direct the reflected infrared light to a camera (2) to generate an eye-tracking images (Fig. 6, C. 5, ll. 62-64); and  
Huang does not explicitly show a transparent layer having a base curvature, wherein a second AR coating is disposed on the base curvature.  
However, the antireflective coated lens is already known from Huang, and clearly its component layers are sufficiently transparent as to leave Huang functional for its eye tracking purpose. Duplication of such features disclosed by the prior art is prima facie obvious to one of ordinary skill in the art, e.g. for the purpose of tuning the wavelengths of light for which the coating is antireflective.
Regarding claim 19, where Huang teaches the near-eye optical element of claim 18, and further discloses wherein the illumination layer (Fig. 6, plurality of sources 1) is disposed between the transparent layer and the combiner layer (Fig. 6, optically between the coated lens 3 and combiner 11).  
Regarding claim 20, where Huang teaches the near-eye optical element of claim 18, but does not explicitly show wherein the first AR coating is tuned for greater than 90% transmission for visible light over plus-or-minus 40 degrees angle of incidence (AOI) and 95% transmission for a narrow-band of infrared light over plus- or-minus 40 degrees AOI, the narrow-band of infrared light corresponding to the narrow-band infrared illumination light.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 has demonstrated transmission of visible and infrared light at angles to a coated optical element as cited above. Benefit of optimizing the amount of transmission through wide angle of incidence ranges include utilizing a maximum amount of incident light and thereby achieving a bright display, and a high signal to noise ratio for the eye tracking.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized maximum transmission through the wide angles of incidence to as claimed for the purpose of utilizing a maximum amount of incident light and thereby achieving a bright display, and a high signal to noise ratio for the eye tracking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872